Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 September 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-12, 14-15, and 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,115,695 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application 17465543
US Patent 11,115,695B2
1. A method for training a machine learning model using information pertaining to transmissions of one or more media items to a plurality of user devices associated with a user account, the method comprising:
1. A method for training a machine learning model using information pertaining to transmissions of one or more media items to a plurality of user devices associated with a user account, the method comprising:
generating training data for the machine learning model, wherein generating the training data comprises:
generating training data for the machine learning model, wherein generating the training data comprises:
generating first training input, the first training input comprising first contextual information associated with a first user device of the plurality of user devices; and
generating first training input, the first training input comprising first contextual information associated with a first user device of the plurality of user devices;
(2. The method of claim 1, wherein generating the training data comprises:
generating second training input, the second training input comprising second contextual information associated with a second user device of the plurality of users devices, wherein the number of the transmissions to the plurality of user devices for the user account exceeds the threshold number of transmissions that are allowed for the user account,)


generating second training input, the second training input comprising second contextual information associated with a second user device of the plurality of users devices, wherein a number of the transmissions to the plurality of user devices for the user account exceeds a threshold number of transmissions that is allowed for the user account; and
generating a first target output for the first training input, 

wherein the first target output identifies an indication of a preference of a user associated with the user account to cancel a first transmission to the first user device responsive to a number of the transmissions to the plurality of user devices exceeding a threshold number; and
generating a first target output for the first training input and the second training input, 
wherein the first target output identifies an indication of a preference of a user associated with the user account to cancel a first transmission to the first user device responsive to the number of the transmissions to the plurality of user devices exceeding the threshold number, and
(2. wherein the first target output identifies an indication of a preference of the user to keep a second transmission to the second user device responsive to the number of the transmissions exceeding the threshold number, and)

an indication of a preference of the user to keep a second transmission to the second user device responsive to the number of the transmissions exceeding the threshold number; and
providing the training data to train the machine learning model on (i) a set of training inputs comprising the first training input, and (ii) a set of target outputs comprising the first target output.
(2. wherein the set of training inputs comprises the second training input.)
providing the training data to train the machine learning model on (i) a set of training inputs comprising the first training input and the second training input, and (ii) a set of target outputs comprising the first target output.
3. The method of claim 1, wherein the one or more media items are different instances of a same media item.
2. The method of claim 1, wherein the one or more media items are different instances of a same media item.
4. The method of claim 1, wherein the indication of the preference of the user associated with the user account to cancel the first transmission to the first user device represents a user selection to cancel the transmission associated with the first user device.
3. The method of claim 1, wherein the indication of the preference of the user associated with the user account to cancel the first transmission to the first user device represents a user selection to cancel the transmission associated with the first user device.
5. The method of claim 2,
wherein the user account is a shared user account associated with a plurality of users, wherein generating the training data further comprises:
generating third training input, the third training input comprising user profile activity information indicative of user activities associated with a particular user profile of the shared user account; and
wherein the set of training inputs comprises the first, the second, and the third training input.
4. The method of claim 1,
wherein the user account is a shared user account associated with a plurality of users, wherein generating the training data further comprises:
generating third training input, the third training input comprising user profile activity information indicative of user activities associated with a particular user profile of the shared user account; and
wherein the set of training inputs comprises the first, the second, and the third training input.
6. The method of claim 1,
wherein the first contextual information associated with the first user device comprises user activity information indicative of user interaction with an application of the first user device, wherein the application is to receive at least one of the one or more media items.
5. The method of claim 1,
wherein first contextual information associated with the first user device comprises user activity information indicative of user interaction with an application of the first user device, wherein the application is to receive at least one of the one or more media items.
7. The method of claim 1,
wherein the first contextual information associated with the first user device comprises device information indicative of a device type of the first user device.
6. The method of claim 1,
wherein first contextual information associated with the first user device comprises device information indicative of a device type of the first user device.
8. The method of claim 1,
wherein the first contextual information associated with the first user device comprises first location information indicative of a geolocation of the first user device.
7. The method of claim 1,
wherein first contextual information associated with the first user device comprises first location information indicative of a geolocation of the first user device.
9. The method of claim 1,
wherein the first contextual information associated with the first user device comprises second location information indicative of a proximity of the first user device to other user devices associated with the user account.
8. The method of claim 1,
wherein first contextual information associated with the first user device comprises second location information indicative of a proximity of the first user device to other user devices associated with the user account.
10. The method of claim 1,
wherein the first contextual information associated with the first user device comprises third location information indicative of a contextual location of the first user device.
9. The method of claim 1,
wherein first contextual information associated with the first user device comprises third location information indicative of a contextual location of the first user device.
11. The method of claim 1,
wherein the first contextual information associated with the first user device comprises:
session information indicative of a user interaction with an application to receive at least one of the one or more media items during a session, wherein the session begins at an opening of the application and ends at a closing of the application, and
visit information indicative of a user interaction with the application during a visit, wherein the visit begins responsive to a user interaction with the application after a first period of user inactivity during the session and ends after a second period of user inactivity during the session.
10. The method of claim 1,
wherein first contextual information associated with the first user device comprises:
session information indicative of a user interaction with an application to receive at least one of the one or more media items during a session, wherein the session begins at an opening of the application and ends at a closing of the application, and
visit information indicative of a user interaction with the application during a visit, wherein the visit begins responsive to a user interaction with the application after a first period of user inactivity during the session and ends after a second period of user inactivity during the session.
12. The method of claim 1, wherein each training input of the set of training inputs is mapped to the target output in the set of target outputs.
11. The method of claim 1, wherein each training input of the set of training inputs is mapped to the target output in the set of target outputs.
13. The method of claim 2, further comprising:
receiving an indication that the number of the transmissions to the plurality of user devices exceeds the threshold number of transmissions allowed for the user account;
generating, by the machine learning model, a test output that identifies which of the transmissions of the one or more media items is to be canceled;
creating a recommendation to cancel at least one of the transmissions of the one or more media items to a respective one of the plurality of user devices;
receiving user input to cancel the transmission of the identified media item in view of the recommendation; and
adjusting the machine learning model based on the user input.
12. The method of claim 1, further comprising:
receiving an indication that the number of the transmissions to the plurality of user devices exceeds the threshold number of transmissions allowed for the user account;
generating, by the machine learning model, a test output that identifies which of the transmissions of the one or more media items is to be canceled;
creating a recommendation to cancel a transmission of the identified media item to a respective one of the plurality of user devices;
receiving user input to cancel the transmission of the identified media item in view of the recommendation; and
adjusting the machine learning model based on the user input.
14. The method of claim 1, wherein the transmissions of the one or more media items comprise concurrent streams of the one or more media items.
13. The method of claim 1, wherein the transmissions of the one or more media items comprise concurrent streams of the one or more media items.


Claims 15 and 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,115,695 B2 similarly as above respective to Claims 14, and 20-23 of the ‘695 Patent. 


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2, 5, 13, 16-21  is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4, 12, and 14-19 respectively of prior U.S. Patent No. 11,115,695 B2 This is a statutory double patenting rejection.
Instant Application 17465543
US Patent 11,115,695 B2
1. A method for training a machine learning model using information pertaining to transmissions of one or more media items to a plurality of user devices associated with a user account, the method comprising:
1. A method for training a machine learning model using information pertaining to transmissions of one or more media items to a plurality of user devices associated with a user account, the method comprising:
generating training data for the machine learning model, wherein generating the training data comprises:
generating training data for the machine learning model, wherein generating the training data comprises:
generating first training input, the first training input comprising first contextual information associated with a first user device of the plurality of user devices; and
generating first training input, the first training input comprising first contextual information associated with a first user device of the plurality of user devices;
(2. The method of claim 1, wherein generating the training data comprises:
generating second training input, the second training input comprising second contextual information associated with a second user device of the plurality of users devices, wherein the number of the transmissions to the plurality of user devices for the user account exceeds the threshold number of transmissions that are allowed for the user account,)


generating second training input, the second training input comprising second contextual information associated with a second user device of the plurality of users devices, wherein a number of the transmissions to the plurality of user devices for the user account exceeds a threshold number of transmissions that is allowed for the user account; and
generating a first target output for the first training input, 

wherein the first target output identifies an indication of a preference of a user associated with the user account to cancel a first transmission to the first user device responsive to a number of the transmissions to the plurality of user devices exceeding a threshold number; and
generating a first target output for the first training input and the second training input, 
wherein the first target output identifies an indication of a preference of a user associated with the user account to cancel a first transmission to the first user device responsive to the number of the transmissions to the plurality of user devices exceeding the threshold number, and
(2. wherein the first target output identifies an indication of a preference of the user to keep a second transmission to the second user device responsive to the number of the transmissions exceeding the threshold number, and)

an indication of a preference of the user to keep a second transmission to the second user device responsive to the number of the transmissions exceeding the threshold number; and
providing the training data to train the machine learning model on (i) a set of training inputs comprising the first training input, and (ii) a set of target outputs comprising the first target output.
(2. wherein the set of training inputs comprises the second training input.)
providing the training data to train the machine learning model on (i) a set of training inputs comprising the first training input and the second training input, and (ii) a set of target outputs comprising the first target output.
5. The method of claim 2,
wherein the user account is a shared user account associated with a plurality of users, wherein generating the training data further comprises:
generating third training input, the third training input comprising user profile activity information indicative of user activities associated with a particular user profile of the shared user account; and
wherein the set of training inputs comprises the first, the second, and the third training input.
4. The method of claim 1,
wherein the user account is a shared user account associated with a plurality of users, wherein generating the training data further comprises:
generating third training input, the third training input comprising user profile activity information indicative of user activities associated with a particular user profile of the shared user account; and
wherein the set of training inputs comprises the first, the second, and the third training input.
13. The method of claim 2, further comprising:
receiving an indication that the number of the transmissions to the plurality of user devices exceeds the threshold number of transmissions allowed for the user account;
generating, by the machine learning model, a test output that identifies which of the transmissions of the one or more media items is to be canceled;
creating a recommendation to cancel at least one of the transmissions of the one or more media items to a respective one of the plurality of user devices;
receiving user input to cancel the transmission of the identified media item in view of the recommendation; and
adjusting the machine learning model based on the user input.
12. The method of claim 1, further comprising:
receiving an indication that the number of the transmissions to the plurality of user devices exceeds the threshold number of transmissions allowed for the user account;
generating, by the machine learning model, a test output that identifies which of the transmissions of the one or more media items is to be canceled;
creating a recommendation to cancel a transmission of the identified media item to a respective one of the plurality of user devices;
receiving user input to cancel the transmission of the identified media item in view of the recommendation; and
adjusting the machine learning model based on the user input.


Claims 16-21 of the Instant Specification also recite the same subject matter as Claims 14-19, respectively of the ‘695 patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421